Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	The following is an examiner’s statement of reasons for allowance:

The closest prior art is the PG-Publication to Fyffe et al (‘202).  Specifically, Fyffe et al discloses a system, and method, to deliver a plurality of seismic data acquisition units (30) to an ocean bottom (Fig. 1).  The Fyffe et al system and method, includes an underwater vehicle (Fig.8A-8C, 9) located in an aqueous medium, 
the underwater vehicle (900) including one or more sensors (904) to determine environmental information, 
the underwater vehicle (900) including a control unit (906) executed by one or more processors (1710a-n) to: 
identify a launch event (implicit) for a seismic data acquisition unit of a plurality of seismic data acquisition units (30) stored in the underwater vehicle (900) and 
deploy the seismic data acquisition unit (30) from the second end of the ramp (824) towards the ocean bottom based on the identification of the launch event, the ramp having a first end (820) and a second end (824), the first end positioned closer to the base of the underwater vehicle than the second end.
Independent claims 1 and 17 are allowable over Fyffe et al and the other prior art of record in the instant application by including the steps of;
obtaining, based on the environmental information and a policy, an indication to perform a fly-by deployment, and 
(b) setting, responsive to the determination to perform the fly-by deployment and based on the environmental information, an angle of a ramp with respect to a base of the underwater vehicle.
None of Fyffe et al or the prior art of record disclose or teach the above steps in the manner claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974.  The examiner can normally be reached on Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl